EXHIBIT 10.1


EXTENSION AGREEMENT
 
This Extension Agreement is made as of the 31st day of March, 2012 (“Agreement”)
among Attitude Drinks Inc., a Delaware corporation (the “Company”), and the
noteholders (“Noteholders”) of the Notes as described on Schedule A hereto.


WHEREAS, the Maturity Date of the Notes is March 31, 2012; and


WHEREAS, the Company wishes to extend the Maturity Date of the Notes to March
31, 2014 and wishes the Noteholders to consent to such extension.


NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:


1.           The Maturity Date of the Notes is extended to March 31, 2014.


2.           In consideration of the extension of the Maturity Date of the
Notes, the Company shall issue to each Noteholder a convertible note in the
principal amount representing ten percent (10%) of the principal amount owed to
each Noteholder and as further described on Schedule A (“Ten Percent Notes”) in
the form annexed hereto as Exhibit B.  The Conversion Price of such Ten Percent
Notes shall be equal to seventy-five percent (75%) of the average of the three
lowest closing bid prices for the Common Stock as reported by Bloomberg L.P. for
the Principal Market for the ten trading days preceding a Conversion Date, but
in no event greater than $0.02, subject to further reductions as described in
the Ten Percent Notes.


3.           This Agreement constitutes the entire agreement among the parties,
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection herewith.  No changes, modifications, terminations or
waivers of any of the provisions hereof shall be binding unless in writing and
signed by all of the parties thereto.


4.           This Agreement may be executed in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  This Agreement may also
be executed by either party hereto by facsimile signature, which shall be deemed
to be an original signature of such party hereon.
 
[Signatures to Follow]

 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Extension
Agreement as of the date first written above.


"COMPANY"
ATTITUDE DRINKS INC.
a Delaware corporation


By: /s/ Roy G. Warren
Its: President and Chief Executive Officer
 
/s/ Smivel LLC
SMIVEL, LLC
By: Joseph Smith, Partner
 

/s/ Alpha Capital Anstalt      /s/ CMS Capital ALPHA CAPITAL ANSTALT
CMS CAPITAL

 

/s/ Whalehaven Capital Fund Limited /s/ Libra Finance, S.A WHALEHAVEN CAPITAL
FUND LIMITED LIBRA FINANCE, S.A.



 
2

--------------------------------------------------------------------------------

 
 
SCHEDULE A TO EXTENSION AGREEMENT
 
SUBSCRIBER
ORIGINAL ISSUE DATE
 
OUTSTANDING PRINCIPAL AMOUNT
   
TEN PERCENT
NOTE AMOUNT
 
NEW MATURITY
DATE
                 
ALPHA CAPITAL ANSTALT
February 2008
    271,150          
Pradafant 7
August 2008  original debt
               
9490 Furstentums
  assigned November, 2009
    253,750          
Vaduz, Lichtenstein
September 2008
    263,333          
Attn: Konrad Ackerman
December 2008
    60,833          
Fax: 011-42-32323196
January 2009 & Allonges
    120,000            
January 2009 (Redemption)
    70,834                
March 2009 & Allonges
    414,834            
November 2009
    111,111            
January 2010
    50,000            
Libra January 2008
    5,000            
  Total
    1,620,845       162,085  
3/31/2014
                     
WHALEHAVEN  CAPITAL FUND LIMITED
February 2008
    78,392            
560 Sylvan Avenue, 3rd Fl.
March 2009 & Allonges
    20            
Englewood Cliffs, NJ 07632
      78,412       7,841  
3/31/2014
Attn: Michael Finkelstein
                   
Fax: (201) 408-5125
                   
SMIVEL LLC
February 2008
    4,000       400  
3/31/2014
12642 SW 103rd Court
                   
Miami, Florida 33176
                                         
CMS CAPITAL, INC.
January 2008
    18,852       1,885  
3/31/2014
9612 Van  Nuys Blvd. #108
                   
Panorama City, CA 91402
                   

 
3

--------------------------------------------------------------------------------
